Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim status
Claims 1-29 are pending
Claims 5, 6, and 12-29 are withdrawn
Claims 1-4, and 7-11 are under examination

Election/Restrictions
Applicant’s election of the following invention without traverse in the reply filed on 5/06/2021 is acknowledged.  
The requirement is still deemed proper and is therefore made FINAL.
Group 1, claims 1-12, drawn to a composition of sgRNAs.
Claims 13-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable linking claim. 
Applicant’s election of the following species is acknowledged. 
Applicant elects a sgRNA length of 121 nucleotides.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/31/2019 and 6/16/2021 are partially in compliance with the provisions of 37 CFR 1.97, and have been considered by the Examiner. 
Those IDS citations of 1/31/2019 not considered by the Examiner have a line drawn through the citation. Specifically, the redacted citations are not in compliance with 37 CFR 1.98(b), and MPEP § 609.04 for either not having page numbers or dates of publication.
Applicant is reminded that each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue.
Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 


Objection to Drawings
Figure 1 of the replacement drawings filed 3/01/2019 is indicated to be SEQ ID NO:207, however the presented RNA sequence appears to be different from SEQ ID NO:207. For example, SEQ ID NO:207 has the sequence “uccccu” in the bulge of the repeat region, while Fig. 1 has the sequence of “ucccu”. Furthermore, SEQ ID NO:207 ends with the nucleotides “ua”, while Fig. 1 ends the nucleotides “au”. 
Figures 2, 3, 4A, of the replacement drawings filed 3/01/2019 do not conform to standards as “readable and reproducible for publication purposes” as set forth in MPEP § 507 (see also 37 CFR 1.84(b)).  
Figure 8 of the replacement drawings filed 3/01/2019 appears to be missing, and instead has labeled Figure 8 of the drawings filed 11/09/2018 as Figure 9. These replacement drawings do not conform to standards for each figure being labeled "Fig." with “consecutive Arabic numeral (1, 2, etc.) or an Arabic numeral and capital letter in the English alphabet (A, B, etc.)”. See MPEP § 507 (see also 37 CFR 1.84(u)(1)).  


Specification
Table 4 of the specification filed 3/01/2019 does not conform to standards as “readable and reproducible for publication purposes” as set forth in MPEP § 507 (see also 37 CFR 1.84(b)).  

Claim Objections
Claim 7 is objected to because of the following informalities: instant claim uses the abbreviations Nme1 and Nme2, all abbreviations and acronyms must be spelled out upon first use.  Appropriate correction is required.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claims 1-3, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joung et al., (US2016/0024524, filed 3/14/2014, published 1/28/2016), in view of Hwang et al., (Nat Biotech, 2013, 31:227-229).

With respect to claims 1 and 9, Joung teaches a single guide RNA sequence comprising a truncated repeat:anti-repeat region. Specifically, Joung teaches sgRNA derived from the crRNA and tracrRNA. Joung provides SEQ ID NO:15 as a sgRNA (5’-GUUUUAGAGCUAGAAAUAGCAAGUUAAAAUAAGGCUAGUCCGUUAUC
AACUUGAAAAAGUGGCACCGAGTCGGUGCUUUU-3”) [0022], and indicates the sgRNAs are from the inventor’s prior non-patent publication of Hwang et al., (2013). 
[AltContent: textbox ([img-media_image1.png])]In regard to instant claims, Hwang evidences that the sgRNA of SEQ ID NO:15 comprises a repeat:anti-repeat stem loop sequence (highlighted in gray) is truncated relative to the full-length wild type crRNA and tracrRNA (compare excerpt from Fig. 1c of Hwang to the full-length crRNA/tracrRNA from Fig. 1a of Hwang).

[AltContent: textbox ([img-media_image2.png])]With respect to claims 2 and 8, Joung teaches the sgRNA sequence further comprises a truncated Stem 2 (alias hairpin) region. Specifically, Joung provides SEQ ID NO:8 as a sgRNA (5’-GUUUUAGAGCUAGAAAUAGCAAGUUAAAA
UAAGGCUAGUCCG-3”) [0023, 0029, 0080, 0089, 0098]. Again, Hwang evidences that the sgRNA of SEQ ID NO:8 comprises a truncated repeat:anti-repeat stem loop sequence (highlighted in gray) and a truncated stem 2 loop (compare excerpt from Fig. 1b of Hwang to the full-length crRNA/tracrRNA from Fig. 1a of Hwang).
With respect to claims 3 and 10, Joung teaches the sgRNA sequence further comprises a truncated spacer region (alias tru-RNA) region ([0027, 0098, 0169-0171], Example 1, see Figs. 2, 3, 7).
Accordingly, Joung, as evidenced by Hwang, anticipates instant claims.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hou et al., (PNAS, 2013,10:15644-15649,  see IDS filed 1/21/2019).

With respect to claim 1, Hou teaches single guide RNA sequence from N. meningitides Cas9 comprising a truncated repeat:anti-repeat region (see excerpt from Fig. S1A below).

    PNG
    media_image3.png
    349
    1176
    media_image3.png
    Greyscale

Specifically in regard to the truncated repeat:anti-repeat region, Hou teaches that the sgRNA is formed from the processed tracrRNA and crRNA that are joined by a linker and are missing the 3’ end of the full-length crRNA and the complementary 5’ end of the full-length tracrRNA (see Table S4). Thus, the processed tracrRNA and crRNA used in the sgRNA of Hou meet Applicant’s definition of a polynucleotides sequence wherein a portion of the wild type sequence is absent.
With respect to claim 7, as stated supra, Hou teaches the sgRNA is from N. meningitides Cas9, and the sequence provided by Hou appears to be identical to the Nme1Cas9 wt sgRNA (i.e., SEQ ID NO:225) in Figure 4A of Applicant’s disclosure.
Accordingly, Hou anticipates instant claims.



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ran et al., (US2016/0355795, filed 6/03/2016, published 12/08/2016).

[AltContent: textbox ([img-media_image4.png])]With respect to claim 1, Ran teaches a single guide RNA sequence comprising a truncated repeat:anti-repeat region.
Specifically in regard to the truncated repeat:anti-repeat region, Ran teaches that the sgRNA is formed by reducing the full-length repeat of +36 nucleotides (top) to truncated lengths such as +21 nucleotides (bottom) (see excerpt from Fig. 6).
Accordingly, Ran anticipates instant claim.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al., (US2018/0057810, filed 3/24/2017, published 3/01/2018).

With respect to claim 1, Zhang teaches a single guide RNA sequence comprising a truncated repeat:anti-repeat region.
Specifically in regard to the truncated repeat:anti-repeat region, Zhang teaches that the sgRNA is formed by reducing the full-length repeat (see highlighted region in gray) such as in the SEQ ID NO: 28 (5’-NNNNNNNNNN NNNNNNNNNN GTTTTAGAGC TAGAAATAGC AAGTTAAAAT AAGGCTAGTC CGTTATCAACTTGAAAAAGT GTTTTTTT-3’) [0258].
Accordingly, Zhang anticipates instant claim.

Claims 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al., (US2018/0057810, filed 3/24/2017, published 3/01/2018).

With respect to claim 8, Zhang teaches a single guide RNA sequence comprising a truncated stem 2 region.
Specifically in regard to the truncated stem 2 region of claim 8, Zhang teaches that the sgRNA is formed by truncating the wildtype stem 2 sequence (underlined) and replacing it with a MS2 sequence (see highlighted region in gray) such as in the SEQ ID NO: 54 (5’-NNNNNNNNNNNNNNNNNNNNGTTTTAGAGCTAGAAATAGCAAGTT
AAAATAAGGCTAGTCCGTTATCAACTTGGCCAACATGAGGATCACCCATGTCTGCAGGGCCAAGTGGCACCGAGTCGGTGCTTTTT-3’) ([0497], Example 1, see Fig. 37A).
Specifically in regard to the truncated repeat:anti-repeat region of Claim 9, Zhang teaches that the sgRNA is formed by reducing the full-length repeat (see bolded regions of SEQ ID NO:54).
Accordingly, Zhang anticipates instant claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ran et al., (US2016/0355795, filed 6/03/2016, published 12/08/2016).

[AltContent: textbox ([img-media_image5.png])]As discussed previously, Ran teaches a single guide RNA sequence comprising a truncated repeat:anti-repeat region of 21 nucleotides (adjacent from Fig. 6, but see also Fig. 7). 
In regard to claim 4, Ran teaches the length of the truncated “+21” is 118 nucleotides (as shown supra, but see also SEQ ID NO: 135 of Ran). Specifically, Ran teaches that truncated repeat-anti-repeat lengths such as +21 nucleotides increase the efficiency of indel formation (Example 4, [0613]).
claim 4, Ran teaches the length of the spacer guide is up to 24 (see Fig. 9). Specifically, Ran teaches that guide lengths up to 24 nucleotides demonstrate superior editing efficiency (Example 5, [0616]).
However, Ran is silent to a preferred embodiment of a sgRNA comprising a truncated “+21” repeat-anti-repeat and an extended spacer guide length of 24 nucleotides for a total sgRNA of 121 nucleotides.
Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to produce a 121 nucleotide sgRNA because each of the individual elements of the instant claim are independently presented by Ran as embodiments and are taught that they can be combined in various embodiments; therefore a combination of all the elements into a single embodiment would be apparent to an artisan skilled in CRISPR/Cas9 gene therapy in light of the Supreme Court’s KSR decision (see MPEP 2143 Exemplary Rationale (A)). Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (truncated repeat-anti-repeat regions, extended spacer regions, sgRNA synthesis methods) are taught by Ran and further they are taught in various combinations and are shown to be used for producing sgRNA. Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to arrive at 121 nucleotides in length, since it has been held that discovering an optimum value of a result effective In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It would be therefore predictably obvious to use a combination of these elements in said sgRNA. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., (US2018/0057810, filed 3/24/2017, published 3/01/2018), in view of Ran et al., (US2016/0355795, filed 6/03/2016, published 12/08/2016).

As discussed previously, Zhang teaches a single guide RNA sequence comprising a truncated stem 2 regions due to an insertion of a MS2 sequence.
In regard to claim 11, Zhang teaches the MSC sequence is 34 nucleotides in length (see SEQ ID NO: 1 of Zhang), which Zhang teaches is to replace positions +53-+56 in stem 2 of the sgRNA in order to provide MS2 binding [0126-127].
 In regard to claim 11, Zhang teaches an 88 nucleotide sgRNA with a truncated repeat:anti-repeat region (in bold) and a stem 2 region (underlined with+53-+56 highlighted region in gray) that corresponds to SEQ ID NO: 28 (5’-NNNNNNNNNN NNNNNNNNNN GTTTTAGAGC TAGAAATAGC AAGTTAAAAT AAGGCTAGTC CGTTATCAACTTGAAAAAGTGTTTTTTT-3’) [0258].

Furthermore in regard to claim 11, Fan teaches the length of the spacer guide. Specifically, Ran teaches that guide lengths of 23 nucleotides (Example 5, [0616], see Fig. 9).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the 118 nucleotide sgRNA (i.e., 88-4+34) as taught by Zhang, and increase the length of the spacer guide from 20 to 23 as taught by Ran with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Ran because guide lengths of 23 nucleotides demonstrate superior editing efficiency (Example 5, [0616]). Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to arrive at 121 nucleotides in length, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Conclusion
No claims are allowed.

Examiner Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARTHUR S LEONARD/Examiner, Art Unit 1633